Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is a response to the applicant amendment and remarks filed December 21st, 2020.
Claims 1, 3-12, 14-15, and 17-23 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieger et al. US 2014/0282290 A1 (“Rieger”) in view of Li et al. US 20180341173 A1 (“Li”).
As to claim 1, Rieger discloses a method for manufacturing a lithographic mask for an integrated circuit, comprising: 
performing an optical proximity correction (OPC) process to an integrated circuit mask layout to produce a corrected mask layout (Rieger Paragraphs 22, 28, or 41 – e.g., OPC to optimize a circuit design); 
performing an inverse lithographic technology (ILT) process to the corrected mask layout to enhance the corrected mask layout to produce an OPC-ILT-enhanced mask layout (Rieger Paragraphs 22, 28, or 41 – e.g., optimization in a loop including ILT and OPC techniques necessarily includes ILT process being performed on a layout which had undergone OPC);
generating, as an output of a convolutional neural network and based on the OPC-ILT-enhanced mask layout, a first pattern as a pattern when the OPC-ILT-enhanced mask layout is projected on a wafer (Rieger Paragraphs 41-42 or 47-48 – e.g., mask lithography simulation and comparison with an intended design, in combination with Li, see below); and 
inspecting the first pattern to verify the OPC-ILT-enhanced mask layout (Rieger Paragraphs 22, 41-42, or 47-48 – simulation and comparison with an intended design).  
Rieger discloses many of the elements of claim 1, including performing OPC and ILT on a mask layout.  Rieger mentions simulation as part of the design and manufacturing process in order to verify that the design meets requirements, but does not explicitly teach the use of a convolutional neural network to do so.  However, the missing element is well known in the art because while disclosing lithography simulation, Li discloses the use of convolutional neural networks in order to more accurately simulate the manufacturing process (Li Paragraphs 8 or 30-31 or Figure 3A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a CNN, as in Li, to perform the simulation of Rieger, because doing so would allow the method to more accurately predict the manufacturing results of the design in order to verify the layout.
As to claim 5, Rieger and Li disclose the method of claim 1.  Rieger and Li further disclose wherein the integrated circuit mask layout comprises a graphic design system (GDS) file, and wherein the OPC-ILT-enhanced mask layout comprises an adjusted 
As to claim 10, Rieger and Li disclose the method of claim 1.  Rieger and Li further disclose performing another OPC process and or another ILT process to the integrated circuit mask layout to produce another OPC-ILT-enhanced mask layout; and verifying the another OPC-ILT-enhanced mask layout using the convolutional neural network (Rieger Figures 1-2 or Paragraphs 22-23 and 33 – e.g., creation of multiple masks and use of libraries and Li Paragraph 83 – e.g., reuse of neural networks with different mask patterns).
Claim 11 recites elements similar to claim 1 and is rejected for the same reasons.  The examiner notes that as explained in the rejection of claim 1, Rieger teaches iterating or looping the optimization process until the design passes or is verified.  See also Rieger Paragraph 42
As to claim 12, Rieger and Li disclose the method of claim 1.  Rieger and Li further disclose receiving the mask layout from a mask design module, wherein the mask layout is a photomask layout (Rieger Paragraph 26).
As to claim 21, Rieger and Li disclose the method of claim 1.  Rieger and Li further disclose wherein the inspecting the first pattern comprises: verifying that the first pattern does not generate defects (Rieger Paragraphs 41-42, or 47-48 – e.g.,  comparison between simulated and intended layout).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieger and Li as applied to claim 2 above, and further in view of Preil et al. US 2010/0021042 A1 (“Preil”).
As to claim 4, Rieger and Li disclose the method of claim 2.  Rieger and Li teach verification of an IC layout, but do not explicitly teach the probability threshold comparison of claim 4.  However, the missing element is well known in the art because while disclosing design verification, Preil teaches that the probability of defect occurrence is one possible criteria in determining whether a design is good or not (Preil Paragraph 70).  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the verifying of the first IC layout to not generate defects when verifying a probability of generating a defect in the first IC layout is below a first threshold level because if the probability of a defect of low then the yield will be higher and/or the process window will be larger.
Allowable Subject Matter
Claims 15, 17-20, and 23 allowed.
Claims 3, 6-9, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest a method or system for manufacturing a lithographic mask having the combination of steps/elements in the claims including, among other elements, process window verification or database generation and CNN training details of the claims, in combination with the OPC-ILT optimization  and verification described in the claims.
Response to Amendment and Arguments
Applicant’s amendment and remarks filed 12/21/20 have been considered.  After consideration of the amendment and arguments, the examiner has found that the prior art still discloses the elements of some of the amended claims.  Therefore, the previous rejections have been updated in response to the amendment above, with additional explanation below.  New rejections of new claims 21 and 22 have also been added.
Regarding claim 1, and similar language in claim 11, the applicant argued that Rieger and Li do not disclose “generating, as an output of a convolutional neural network and based on the OPC-ILT-enhanced mask layout, a first pattern as a pattern when the OPC-ILT-enhanced mask layout is projected on a wafer”.  The examiner responds that the neural network of Li generates a pattern resulting from the use of a mask layout in lithography, see, e.g., Li Paragraphs 8 or 30-31 or Figure 3A.  The generated pattern of Li may be considered to be “based on” the mask layout because the mask layout is used as an input to the neural network.  The prior art Rieger discloses iterative optimization and simulation of a design, see, e.g., Rieger Paragraphs 22, 28, or 41-42.  When the design method of Rieger is modified to use the neural network of Li for simulation, iterations of simulation via the neural network will receive a version of the design which has been through the OPC-ILT process one or more times.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851